—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the trial court erred in its response to the jury’s request for supplemental instructions on the "criteria” for the crimes charged. The court responded meaningfully to the inquiry by providing the elements of the crimes under consideration without repeating its instructions on the justification defense (see, People v Almodovar, 62 NY2d 126, 131-132; see also, People v Malloy, 55 NY2d 296, 302, cert denied 459 US 847).
We find no error in County Court’s denial of the motion to suppress defendant’s statement to the police. The court’s findings of fact are entitled to great weight, unless clearly erroneous (see, People v Prochilo, 41 NY2d 759, 761; People v Smith, 193 AD2d 1054; People v Pitsley, 185 AD2d 645, lv denied 81 NY2d 792; People v Williams, 174 AD2d 969, lv denied 78 NY2d 1015).
*869The evidence, viewed in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932; People v Contes, 60 NY2d 620), is sufficient to support defendant’s conviction of manslaughter in the first degree. We reject defendant’s argument that the verdict is contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495).
Defendant’s sentence is not harsh and excessive.
We have reviewed defendant’s remaining contentions and find that none requires reversal. (Appeal from Judgment of Monroe County Court, Marks, J.—Manslaughter, 1st Degree.) Present—Green, J. P., Pine, Lawton, Fallon and Davis, JJ.